DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. PG Pub. 2012/0026686) in view of Sprinkle (U.S. PG Pub. 2015/0378373) in view of Rice (U.S. Pat. 9,158,345) in view of Vaidyanathan (U.S PG Pub. 2011/0054705).

As to claims 1, 8 and 15, Suzuki teaches a method for controlling cooling in a computing device, the method comprising: receiving, by a processor, a first measurement of power 
As to claims 1, 8 and 15, Sprinkles teaches identifying, by the processor, a first current setting of the cooling system; determining, by the processor, a first next setting for the cooling system based on a difference between the first targeted setting and the first current setting [0039]; and controlling, by the processor, the cooling system based on the first next setting for the cooling system[0039].
Therefore, it would have been obvious to one of ordinary skill in the art to include the teachings of Sprinkles into the system and method of Suzuki.  The motivation to combine is that Sprinkles teachings using this difference can allow for a more optimized system [0039].

Suzuki and Sprinkles teach most of the claimed invention, but fail to teach the first targeted setting representing a cooling flow speed of the cooling system for causing a component within the computing device to have a thermal margin within a target range. However, this is an obvious variation taught by Rice as follows:

As to claims 1, 8 and 15, the setting managing a sub-system that controls the cooling flow speed of the cooling system for the component within the computing device the first targeted setting causing the components within the computing device to have a thermal margin within a target range (col. 12 lines 23-43, 55-61) the first thermal margin being a difference between a temperature of the component within the computing device when the cooling system is operating at the first targeted setting and a maximum operating temperature of the component within the computing device col.12 lines 10-14).

Therefore, it would have been obvious to one of ordinary skill in the art to include the teaching of rice into the combination of Suzuki and Sprinkles.  The motivation to combine is that Rice teaches using a thermal margin along with temperatures of components (e.g. processor) to ensure that the temperature does not reach or exceed the processors rating (col. 12 lines 1-14).

Suzuki, Rice and Sprinkles teach most of the claimed invention, but fail to teach the first targeted setting representing a cooling flow speed of the cooling system for causing a component within the computing device to have a thermal margin within a target range. However, this is an obvious variation taught by Vaidyanathan as follows:


	
Therefore, it would have been obvious to one of ordinary skill in the art to include the teachings of Vaidyanathan into the system and methods of Suzuki, Sprinkles and Rice.  The motivation to combine is that iteratively following this procedure will permit the controller 22 to find the fan speeds that keep the server temperature within the comfort band and optimize energy consumption[0027]. 

As to claims 2, 9 and 16 the limitations of the claims seem to be a second run through of a control loop as is done in Vaidyanathan. 


determining, by the processor, a first amount of heat expected to be generated by the at least one component within the computing device based on the received first measurement of power consumption; and
determining, by the processor, the first targeted setting for the cooling flow speed of  the computing device based also at least in part on the first amount of heat expected to be generated [0035].
As to claim 5, 12 and 19, Suzuki teaches the method further comprising:
receiving, by the processor, a measurement of component temperature the computer component subsequent to the controlling of the cooling flow speed based on the first next setting for the cooling flow speed[0035 (again similar to a iteration after the first)];
determining, by the processor, an actual thermal margin based on the received measurement of component temperature and a corresponding predefined maximum component operating temperature[0042]; and
controlling, by the processor, the cooling flow speed based on actual thermal margin[0042].  This can also be seen in Rice in col. 12.
As to claims 6, 13 and 20, Suzuki teaches further comprising:
Wherein control, by the processor the cooling flow speed based on the first next setting for the cooling flow speed includes adjusting, by the processor, at least one fan speed .

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. PG Pub. 2012/0026686) in view of Sprinkle (U.S. PG Pub. 2015/0378373) in view of Rice (U.S. Pat. 9,158,345) in view of Vaidyanathan (U.S PG Pub. 2011/0054705)in view of Kano (U.S. PG Pub. 2008/0302505).
Suzuki, Rice, Vaidyanathan and Sprinkle teach most of the claimed invention, but fail to teach all of the claimed invention including claims 7 and 14. However this is an obvious variation as disclosed by Kano as follows:

As to claims 7 and 14, Kano teaches further comprising:
Wherein controlling the cooling flow speed is based on a the first next setting for the cooling flow speed(control loop) includes adjusting, by the processor, at least one pump speed according to the first next setting[0058].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the application to modify Suzuki with Kato since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 
Specifically, the addition (or substitution) of liquid cooling method of Kato into the system and methods of Suzuki. The predictable result would be Suzuki system where a liquid cooling methods are added or substituted to cool a computer system based on temperature and power consumption measurements.
Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. PG Pub. 2012/0026686) in view of Sprinkle (U.S. PG Pub. 2015/0378373) in view of Rice (U.S. Pat. 9,158,345) in view of Vaidyanathan (U.S PG Pub. 2011/0054705) in view of Golden (U.S. PG Pub. 2014/0131599).

Suzuki, Rice, Vaidyanathan and Sprinkle teach most of the claimed invention, but fail to teach all of the claimed invention including claims 3, 10 and 17. However this is an obvious variation as disclosed by Golden as follows:

As to claims 3, 10 and 17, Golden teaches multiplying the difference by a factor [0056].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the application to modify Suzuki with Golden since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 
Specifically, the addition multiply the difference by a factor into the system and methods of Suzuki modified by Sprinkle, Rice, and Vaidyanathan. The predictable result would be Suzuki’s system where difference is measured to determine a setting.

Response to Arguments
Applicant’s arguments, see page 12, filed 2-25-20, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vaidyanathan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119